DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the term “integrally molded” in line 7 is not properly described in the application as filed. The applicant didn’t disclose anywhere in the speciation or the original claims that the base 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Pires et al (US 20170164718 A1).
Regarding claim 1, Pires discloses a mascara (Fig. 2A) comprising: a handle (20); a brush rod (10) extended from one side of the handle (20); and a tip member (30) provided at one end of the brush rod, wherein the tip member (30) includes a base part (32) shaped like a pillar (Fig. 2A), and a plurality of protruding parts (application elements 34a, 34b) protruding from an outer circumferential surface of the base part (Fig. 2A).
wherein the base part (32) and the plurality of protruding parts (34a, 34b) are integrally molded (Abstract and Fig. 2A) and completed from a metal material (Para. 0029 “the support 32 can be made of metal” and Para.0013 “application elements molded from metal”), and therefore the tip member is made of the metal material only (The examiner notes that the tip is consisting of the metal base (Para. 0029) and the metal protruding elements (Para. 0013)), and wherein each of the plurality of protruding parts (34 a, 34b) is shaped like a disc (Para. 0050 “the application elements 34a and 34b may be discs, furrows, disk segments”) having a predetermined thickness (The examiner notes that disc shape has a predetermined thickness) so that each of the plurality of protruding parts is not deformed in a shape.
The examiner notes that claimed phrase “integrally molded” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 3, Pires discloses the claimed invention of claim 1. Pires further discloses the protruding part (34a, 34b) continuously or discontinuously protrudes along a circumference of one region of the outer circumferential surface of the base part (Fig. 2A, 2B), and a plurality of protruding parts (34a, 34b) is provided in a longitudinal direction of the base part (Fig. 2A, 2B).  
Regarding claim 4, Pires discloses the claimed invention of claim 1. Pires further discloses
the protruding parts (34a, 34b) are provided so that protruding lengths from the outer circumferential surface of the base part are different (Fig. 2B).  
Regarding claim 6, Pires discloses the claimed invention of claim 1. Pires further discloses the base part (32) is provided so that a -25-circumference is different in a longitudinal direction (Fig. 4A, 4B and Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1) in view of Gueret (US 20090214284 A1).
Regarding claim 5, Pires discloses the claimed invention of claim 4. Pires does not discloses explicitly the protruding part (34a, 34b) is provided so that a length is gradually decreased at a tip end side of the base part. Gueret teaches a mascara applicator with the protruding part (13) is provided so that a length is gradually decreased at a tip end side of the base part (Fig. 2, 12) so that the application elements may be arranged in the form of one or more rows extending along the casing. The casing may define an application surface which may be at least partly covered by a flock coating, formed, for example, of a blend of at least two different fibers (para. 0020), and provide the user with multiple shape options based on the user’s preference. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the mascara brush of Pires be made with the protruding parts at length that is gradually decreased as taught by Gueret so that the application elements may be arranged in the form of one or more rows extending along the casing. The casing may define an application surface which may be at least partly covered by a 
Regarding claim 7, Pires discloses the claimed invention of claim 6. Pires does not specifically discloses the base part is provided so that a middle region is concave in the longitudinal direction. Gueret teaches a mascara applicator with the base part (12) is provided so that a middle region is concave in the longitudinal direction (Fig. 28) so that the application elements may be arranged in the form of one or more rows extending along the casing. The casing may define an application surface which may be at least partly covered by a flock coating, formed, for example, of a blend of at least two different fibers (para. 0020), and provide the user with multiple shape options based on the user’s preference. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the mascara brush of Pires be made with the base part is provided so that a middle region is concave in the longitudinal direction as taught by Gueret so that the application elements may be arranged in the form of one or more rows extending along the casing. The casing may define an application surface which may be at least partly covered by a flock coating, formed, for example, of a blend of at least two different fibers, and provide the user with multiple shape options based on the user’s preference. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1). 
Regarding claim 9, Pires discloses the claimed invention of claim 1. Pires is silent to the brush rod is made of a metal material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the brush rod of Pires be made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this instance case it would allow the mascara brush to be used by the user during multiple usages without breaking easily, and prevent any quick elastic deformation of the mascara brush after multiple use. 

	
Claim 8, 10-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1) in view of Cassai (US 4165755 A).
Regarding claim 8, Pires discloses the claimed invention of claim 1. Pires is silent to the tip member is provided so as to be bent toward one direction. Cassai teaches an adjustable mascara wand (Fig. 1-4), a pivot mechanism (as shown in Fig. 5), with the tip member (30) is provided so as to be bent toward one direction (Fig. 4) so that the wand has an extension shaft section which carries the bristles, and is bendable in at least two directions thereby simplifying application of the cosmetic for either the right or left hand convenience of the user. Mascara is thereby rendered more easily applicable, and the possibilities of misapplication or inadvertent contact with the eye are minimized (Cl.1 line 28-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brush rod of Pires with the pivot mechanism as taught by 
Regarding claim 10, Pires discloses the claimed invention of claim 1. Pires further discloses that the brush rod (10) and the tip member (30) may be connected by snap- fastening, push fitting, tightly fitting or by any other means of mounting in the art (Para. 0012). However, Pires does not explicitly disclose the brush rod further includes a through-hole at one end of the brush rod. Cassai teaches an adjustable mascara wand (Fig. 2 and Fig 5, 38) with brush rod (Fig. 5, 28) with pivot mechanism (as shown in Fig. 5) further includes a through-hole (52) at one end of the brush rod so that the extension shaft 30 is pivotally secured to the main shaft by pivot means 38 (Cl. 2, line 14-16), and allows the bristles to be positioned at different angles when applying makeup to the user’s eyelashes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brush rod of Pires with the pivot mechanism and the through hole as taught by Cassai so that the extension shaft 30 is pivotally secured to the main shaft by pivot means 38, and allows the bristles to be positioned at different angles when applying makeup to the user’s eyelashes.
Regarding claim 11, The combination of Pires and Cassai disclose the claimed invention of claim 10. Cassai further teaches the base part of the tip member (30) 
Regarding claim 12, The combination of Pires and Cassai disclose the claimed invention of claim 11. Cassai further teaches a first screw thread (58) is provided on an inner circumferential surface of the through-hole (Fig. 5), and a second screw thread (50) corresponding to the first screw thread is provided on an outer circumferential surface of the insertion part (Fig. 5), so that the tip member is coupled to the brush rod by a screw-engagement (Cl. 2 Line 34-37).  
Regarding claim 13, The combination of Pires and Cassai disclose the claimed invention of claim 11. Cassai further teaches a bump (Fig. 5, 48) is provided in outer circumferential surface of the insertion surface part (42), and an undercut (56) is provided on region of an inner circumferential surface of the through-hole (52) (Fig. 5), so - 26 -that the tip member is coupled to the brush rod by the insertion of the bump into the undercut (Fig. 5 and 2), but Cassai does not explicitly disclose the bump (48) being in one region of an inner circumferential surface of the through-hole, and an undercut (56) is provided at a location corresponding to the bump in an outer circumferential surface of the insertion part. 
However, it would have been obvious to one having ordinary skill in the art before the time the invention was made to have the bump on the inner circumferential surface of the through-hole and the undercut at a location corresponding to the bump in an outer circumferential surface of the insertion part, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 14, The combination of Pires and Cassai disclose the claimed invention of claim 11. Cassai further teaches an inner circumferential surface of the through-hole (Fig. 5, 52) is provided to be the same as or smaller than an outer circumferential surface of the insertion part (42) (Fig. 2 and 5), so that the tip member is coupled to the brush rod by forcible fitting of the insertion part to the through-hole (Fig. 2).  
Regarding claim 15, The combination of Pires and Cassai disclose the claimed invention of claim 11. Cassai further teaches the insertion part is provided in a spherical shape (Fig. 7, 200) and is inserted into the through-hole (Fig. 7), so that the tip member is rotatably coupled to the brush rod (Fig. 4).  
Regarding claim 16, The combination of Pires and Cassai disclose the claimed invention of claim 15. Cassai further teaches the brush rod (28) further includes a bent portion (Fig. 5, the distal end bent portion below the hole 56), in which a tip end is bent and extended inwardly (Fig. 4).  
Regarding claim 21, The combination of Pires and Cassai disclose the claimed invention of claim 1. Pires further discloses the tip member (30) is additionally combined with a brush member at a tip end (Fig. 1-3, the brush member is the brush shown at the tip of element 30).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1),  Cassai (US 4165755 A) as applied to claim 15 above, and further in view of Chen (US 4654922 A).
Regarding claim 17, The combination of Pires and Cassai disclose the claimed invention of claim 15 except a cover member configured to surround the insertion part together with the tip end of the brush rod.  Chen teaches a brush with universal joins with a cover member (sleeve 9) (Fig.1 and Fig. 6) configured to surround the insertion part (Fig. 1, 6) together with the tip end of the brush rod (10) (Fig. 6) to provide a special sleeve 9 is set around the joint to increase the strength of the joint (see FIG. 1) (Cl. 2 line 53-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Pires and Cassai device to include a cover member as taught by Chen to provide a special sleeve 9 is set around the joint to increase the strength of the joint (see FIG. 1).

Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1),  Cassai (US 4165755 A) as applied to claim 10 above, and further in view of Gueret (US 20080107470 A1).
Regarding claim 18, The combination of Pires and Cassai disclose the claimed invention of claim 10 except an elastic member is provided in the through- hole, so that the tip member is movable to an inner side and an external side of the through-hole by elastic force of the elastic member.  Gueret teaches a mascara applicator with an elastic member (Fig. 9, flexible portion 20 and para 0031) is provided in the through- hole (the housing 22 houses the elastic portion 20 as shown in Fig. 9), so that the tip member is movable to an inner side and an external side of the through-hole by elastic force of the elastic member (Para. 0026) so that the flexible portion may extend along a longitudinal 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brush rod of the combination of Pires and Cassai device with the elastic member as taught by Gueret so that the flexible portion may extend along a longitudinal axis that is optionally rectilinear, the axis extending in alignment with the axis of the applicator element.
Regarding claim 19, The combination of Pires, Cassai, and Gueret disclose the claimed invention of claim 18. Gueret further teaches the brush rod (4) further includes a bent portion (Fig. 29, the proximal end of the brush rod (4) has a bent portion, and Fig. 10E), in which a tip end is bent and extended inwardly (Fig. 10D).  
Regarding claim 20, The combination of Pires, Cassai, and Gueret disclose the claimed invention of claim 19. Gueret further teaches the tip member (5) is located at an inner side of the bent portion (Fig. 10E) and further includes a plate member (Fig. 10E, 312) having the same size as a size of an inner circumferential surface of the through-hole at one side that is in contact with the elastic member (20) (Fig. 10E). 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (US 20170164718 A1),  Cassai (US 4165755 A) as applied to claim 21 above, and further in view of Gueret (US 6067997 A).
Regarding claim 22, The combination of Pires and Cassai disclose the claimed invention of claim 21, except a form in which a brush hair is wound around a wire. Gueret teaches a cosmetic make-up applicator with a brush hair (Fig. 6, 23) is wound 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brush at the end of the tip member of the combination of Pires and Cassai device with the brush hair around a wire as taught by Gueret to provide the twisted brush 23 is made in a conventional way using a rigid or semi rigid wire bent into a hairpin shape, which is twisted on itself after fibers, for example made of nylon, have been arranged appropriately between the two branches of bent wire. This applicator region in the form of a twisted brush may advantageously be used for separating the eyelashes following application using the molded first applicator region 2 or for applying make-up to the corner of the eye, or any other surface which is difficult to access.
Regarding claim 23, The combination of Pires, Cassai, and Gueret disclose the claimed invention of claim 22.  Gueret further teaches the brush hair includes at least one selected from the group consisting of nylon (Cl. 7 line 37-46).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive for the reasons below:

Remarks 1:
Applicant alleged that Pires fails to teach or suggest wherein the base part
and the plurality of protruding parts are integrally molded and completed from a metal material, and therefore the tip member is made of the metal material only, and wherein each of the plurality of protruding part is shaped like a disc having a predetermined thickness so that each of the plurality of protruding parts is not deformed in a shape, of the new amended independent claim 1.
In response, the examiner notes that the term “integrally molded” is not properly described in the application as filed. The applicant didn’t disclose anywhere in the speciation or the original claims that the base part and the plurality of protruding parts are integrally molded. Therefore, this limitation introduces a new matter. 
In addition, the claimed phrase “integrally molded” is being treated as a product by process limitation; that is . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Furthermore, Pires discloses the base part (32) and the plurality of protruding parts (34a, 34b) are integrally molded (Abstract and Fig. 2A) and completed from a metal material (Para. 0029 “the support 32 can be made of metal” and Para.0013 “application elements molded from metal”), and therefore the tip member is made of the metal material only (The examiner notes that the tip is consisting of the metal base (Para. discs, furrows, disk segments”) having a predetermined thickness (The examiner notes that disc shape has a predetermined thickness) so that each of the plurality of protruding parts is not deformed in a shape).
Remark 2:
The applicant alleged that there is support (Fig. 1 and specification page 8, 4th and 5th paragraphs) to the newly claimed “the base part and the plurality of protruding element are integrally molded completed from a metal material).
In response, the examiner respectfully disagrees with the applicant’s assertion since there is no support in page 8 or other pages of the specification or the original filed claims for the base and the plurality of protruding elements being integrally molded. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772